Affirmed and Memorandum Opinion filed February 12, 2004








Affirmed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00494-CR
____________
 
TONY OLEVA DIMMER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause No.
915,160
 

 
M E M O R A N D U M  
O P I N I O N




Appellant entered a plea of guilty to the offense of
aggravated assault.  On June 17, 2002,
the trial court entered an order deferring adjudication of guilt and placing
appellant on 3 years of community supervision probation and ordering appellant
to pay a $600 fine and to write letters of apology to two specified persons.  On January 1, 2003, the State moved to
adjudicate.  On March 6, 2003, the
appellant signed a stipulation of evidence, stating that he intended to enter a
plea of true with the prosecutor=s recommendation that appellant=s punishment be set at 2 years= incarceration in the Texas
Department of Criminal Justice, Institutional Division (ATDCJ-ID@) and a $600 find.  On March 6, 2003, the trial court sentenced
appellant to confinement for 2 year in TDCJ-ID and imposed a $600 fine.  Appellant filed a pro se notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R.
App. P. 47.2(b).